cjioc^ *'ecjtc^


                                                                  D
   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK

   RUSSELL BOWENS,
                                                                 FRO SE OFFICE
                               Plaintiff,               AMENDED COMPLAINT
                                                        Index No. 19 CV 1523(PKC)(CLP)


                                                        JURY TRIAL DEMANDED

                  -against-

    The Correctional Association of New York,
    SOFFIYAH ELIJAH, Former Executive Director
    Ofthe Correctional Association of New York,

                              Defendants.



                                             COMPLAINT



    Plaintiff Russell Bowens,Pro Se,for his complaint against defendants The Correctional
    Association of New York,et al, allege as follows:

                                    JURIISDICTION AND VENUE


    1. This court has jurisdiction over this action under 42 U.S.C. Section 1983 to remedy the
    deprivation under color of state law of rights guaranteed by the Whistleblower Protection
    Act/Civil Service Reform Act, 5 U.S.C. Section 2302(b)(8),(b)(9); 42 U.S.C. Section 1983 Title
    VII, the ADA,the ADEA,FCA,and any and all rights afforded employees to prohibit retaliation
    guaranteed by the First Amendment of the United States Constitution. This court has jurisdiction
    over this action pursuant to 28 U.S.C. 1331.

    2. This cause of action arose in the Eastern District of New York therefore venue is proper under
    28 U.S.C. Section 1391 (b).

    3. Plaintiff Russell Bowens also known to the Correctional Association (hereinafter C.A.) of
    New York as Nurideen Khalil Islam was at the time ofthese events relevant hereto, an employee
    at the C. A. located at 2090 ADAM CLAYTON POWELL BLVD. Jr., SUITE 200, New York,
    NY 10027, now located at 2632 Atlantic Avenue, Brooklyn, New York 11207-2425.
4. Defendant Soffiyah Elijah, former executive director was at all times relevant herein
employed by the C.A. as the Executive Director (hereinafter E.D.) during plaintiffs tenure at the
C.A. Upon information and beliefs. Defendant Elijah was hired in March of, 2011, until she was
canned in 2018.


5. Defendant the Correctional Associational of New York was at all times relevant herein the
employer of plaintiff. The organization has been in existence since 1844. Upon information and
beliefs, the C.A. operated at or near a three million dollar annual budget during plaintiffs tenure
at the C.A. The lion's share of the payroll went toward a handful of employees. There was a
culture of the "haves and have-nots" within the organization. Plaintiff was clearly one of the
have-nots.


6. At all relevant times herein, defendants were "persons" for purposes of 42 U.S.C. Sections
1983, and acted under color of law to deprive plaintiff of his constitutional rights as set forth
more fully below.

STATEMENT OF FACTS


7. On or about April 3, 2012 plaintiff was temporarily hired by the C.A. to work in the Prison
Visiting Project Department (hereinafter P.V.P.) to help with data entry. His position was
supposed to last between 60 to 90 days.

8. Plaintiff was not given benefits or a salary for his temporary position. He was paid $20.00
hourly and worked 20 hours a week.

9. On or about July 1, 2012 plaintiffs temporary status at the C.A. was extended. He received
the same pay wages without benefits.

10. On or about July 1, 2013, plaintiffs temporary status was removed and plaintiff became an
acknowledged employee of the C.A. He was hired part-time, and his hourly pay was $20.00
without benefits. All employees received a pay increase, and plaintiffs hourly wages increased
to $20.61.

11. On or about July 1, 2013, Defendant Elijah (Former E.D.) met with plaintiff in her office and
asked plaintiff not to leave the organization. She promised to secure more hours and health
benefits for plaintiff. Nearly two years lapsed and Defendant Elijah's (former executive of
C.A.N.Y.)promises never materialized.

12. Plaintiff witnessed at least 8 employees get hired full-time with benefits. Some employees
were shuffled around within the organization. Plaintiff often voiced his objection at the staff
meetings that he was being taken advantage of and treated like an undocumented worker.
13. On or about September of 2013, Defendant Elijah (Former E.D.) suggested to Judy Yu,
(Former Associate Director of the Lesbian, Gay, Bisexual, Transgender and Queer)(hereinafter
LGBTQ)Issues at the C.A. to ask plaintiff to accompany her on a series of trips to the Office of
Children and Family Services (hereinafter O.C.F.S.) facilities to assist her with gathering
important data concerning how well the LGBTQ's policy is being adhered to at the O.C.F.S.
facilities.


14. Judy Yu informed plaintiff that Defendant Elijah (E.D.) suggested that he accompany her on
the O.C.F.S. facilities visits. She also informed plaintiff that he would have to be trained and
cleared to go into the facilities, and that he would be away from home several days during the
trips.

15. Truth being stranger than fiction, Ms. Yu informed plaintiff that he would receive a $50.00
stipend daily in lieu of his regular wages. Plaintiff was asked to work longer hours, and receive
significantly less pay. Plaintiff was drafted the poster child for the adage "no good deed goes
unpunished," plaintiff digested what the defendants were asking of him as being preposterous,
and void of twenty-first century logic. Plaintiff capitulated, but took his grievances to his
supervisor and other superiors within the organization.

16. Plaintiff addressed his concerns to several of his co-workers including his immediate
Supervisor Jack Beck, and the Chief Financial Officer Gordon Miller (hereinafter C.F.O.). They
conceded that plaintiff should be paid his regular wages like all employees that goes on O.F.C.S.
visits or any work related assignments.

17. Upon information and belief. Jack Beck (Plaintiffs Supervisor) and Gordon Miller (C.F.O.)
spoke with Defendant Elijah (E.D.) about plaintiffs concerns. Defendant Elijah (E.D.) Shrugged
plaintiffs concerns off.

18. Upon information and belief, Gordon Miller (C.F.O.) also spoke with Laura Davidson,
Director of Operations and Human Resources (hereinafter D.0.0. and H.R.) about the disparity
in pay that plaintiff would receive. Ms. Davidson (D.0.0. and H.R.)told Gordon Miller(C.F.O.)
that it was the organization's policy to give part-time workers a $50.00 stipend for a full-day's
work in lieu oftheir regular wages.

19. When Gordon Miller (C.F.O.) asked Ms. Davidson (D.0.0. and H.R.) to see a copy of the
policy she stated "it wasn't in writing; it's the C.A.'s practice." Plaintiff found their
undocumented policy to be borderline absurd. The fact that they actually enforced it crossed the
border.


20. The defendants didn't have the slightest qualms about paying plaintiff substantially below
minimum wages. An undocumented worker would have received more equitable earnings.
Defendant Elijah and Laura Davidson (D.0.0. and H.R.) could not conceptualize that a mere
$50.00 dollar in stipend for a full days ways work was unfair, and that they were abusing
plaintiff because he was formerly incarcerated.
21. Plaintiff, though aggrieved, by the blatant discrimination and exploitation of his part-time
status-felt pressured by the Executive Director to go on the work related assignments to the
O.C.F.S. facilities. Defendant Elijah imposed her will on by reminding him that she was the
executive director and that plaintiff worked for her. Plaintiff capitulated and caved into her
demands.


22. Plaintiff was further degraded, and blindsided during one ofthe trips to the O.C.F.S. facilities
when one of his co-workers informed him that they all were performing the same tasks, but
plaintiff was the employee subjected to a drastic pay cut based solely on his part-time status at
the organization.

23. Gordon Miller, Gabrielle Prisco and Angelo Pinto were employed at the C.A. they
accompanied plaintiff and Judy Yu on at least one of these work related trips. They received
their regular salaries. Serval volunteers also accompanied the C.A. on the trips to the O.F.C.S.
facilities.


24. Upon information and beliefs, the volunteers were given a $50.00 stipend each day for their
services or their place of employment paid them their regular salaries. Plaintiff was given the
same $50.00 stipend as some or all the volunteers.

25. Plaintiff was effectively demoted from an employee to volunteer status during the O.F.C.S.
facilities visits. The defendants circumvented paying plaintiff like his similar situated co-workers
performing substantially the same work related task. Defendants' collusion continued for years.

26. Plaintiff was never issued an employee manual. A plausible employee manual would have
protected plaintiffs rights against the defendants' discrimination. The employee manual should
have spelled out in black and white that part-time employees "shall" be issued a $50.00 stipend
each day in lieu of their regular wages, even if part-time workers perform the same job related
assignments as full-time employees.

27. On or about Jime 1, 2014 plaintiff was one of several employees at the C.A. slated to attend
the 5 days conference held by the International Committee of the Red Cross at John Hopkins
Bloomberg School of Public Health in Baltimore, Maryland.

28. Plaintiffs co-workers could not commit to the full week conference. They were scratched
from the trip. Plaintiff embarked on the endeavor alone.

29. On or about June 21, 2014, Plaintiff arrived in Baltimore for the week long work related
conference. Plaintiff spent a total of6 days on the work related visit. He attended the workshop
from 9:00 a.m. to 5:00 p.m. each day. Sunday was his travel day.

30. When Plaintiff returned from his work related assignments in Baltimore, he was
flabbergasted to leam that he would only be paid for two and a half days of work instead of the
entire week that he attended the conference on the C.A's. behalf.
31. True to form, and in sync with the defendants' standard method of operating, plaintiff was
told by the defendants that he would only be paid for two and a half days despite the fact that
plaintiff was on work details for five days, plus one travel day. Plaintiff was outraged and in
utter disbelief. Plaintiff expressed his dissatisfaction every chance he got at staff meetings.

32. On or about July or August, 2014, at the next staff meeting plaintiff reported back on his
learnings and teachings during the work related conference he attended in Baltimore, Maryland
on the behalf of C.A.N.Y.


33. Plaintiff keyed in on the topic of"Death of Detainees held in detention." It was a major topic
at the International Red Cross Convention in Baltimore, Maryland, and a topic whose time has
come at the C.A.N.Y. Shortly before plaintiff went on his trip to International Red Cross
Convention, he was informed that a detainee had died in the very holding pens that C.A.N.Y had
recently monitored seven (7) months earlier. To make matters worse, the detainee died within
walking distance from many of C.A.N.Y. staff members lived including Defendant Soffiyah
Elijah (Former E.D.).

34. The report and recommendation was never submitted prior to the deceased death, because
Defendant Elijah (E.D.)objected to writing a scattering report about the applauding conditions of
the Brooklyn Court Bull Pens. Despite the fact that it was the opinion of the monitoring team,
and the lead monitor Mujahid Farid (recently deceased), and hired by Defendant Elijah (E.D.), to
do the monitoring. (See exhibit: 1). The defendant(s) failure to submit the report, may have
caused Kayam Livingston's death.

35. When plaintiff discovered that a detainee, 37-years-old Kayam Livingston, had died (been
murdered)in the Brooklyn Court Bull Pens, he called his co-workers out on the carpet at the staff
meeting for turning a blind eye to the incident. Many of plaintiffs co-workers stated that they
weren't aware ofthe incident.(See exhibit: 2).

36. Upon information and beliefs, even after the deceased family's attorney subpoenaed the C.A.
for all relevant documents relating to the Brooklyn's Court Bull Pens monitoring. Defendant
Elijah (E.D.)deliberately and inexplicably failed to turn over important papers and documents to
the victim's family attorney. Instead, Defendant Elijah (E.D.) placed a gag order on staff and
instructed Muhahid Farid (recently deceased), and Tyrrell Muhammad that if anyone called
about the incident, they are to have no comments.

37. On or about October 27, 2014, Plaintiff was informed that another detainee had died in a
Holding Bull Pens in the County of Kings. 22-year-old Jasmine Lawrence, died in the 79^
Precinct Holding Bull Pens.(See exhibit: 3).

38. Defendant Elijah was not directly involved in the Jasmine Lawrence incident. However,
indirectly, the report she failed to submit could have lead to sweeping changes for the entire
County of Kings Holding Pens. Ms. Lawrence may have very well been the recipient of"change"
and it may have saved her life as well,(See exhibit: 1).
39. During the C.A.'s last retreat at Castles Garden in 2015, plaintiff again voiced his fhistrations
with the way the organization had discriminated against him. Plaintiff reminded staffthat he has
bills to pay too, and that he has been discriminated against because of his part-time employee
status.


40. Plaintiff confronted Defendant Elijah at the conclusion ofthe retreat about his concerns.
Plaintiff accused Defendant Elijah(E.D.)of abusing her powers and playing on the fact that he
was formerly incarcerated, and giving him the "crumbs that falls from the master's table."

41. Plaintiff also questioned Defendant Elijah about her role in the Kayam Livingston's death.
Plaintiff told Defendant Elijah that her actions were counterintuitive to the monitoring process
and that she jeopardized the entire C.A. organization. In addition, plaintiff question Defendant
Elijah about how could she possibly turn her back on a death that occurred within walking
distance from where she lived.

42. Plaintiff informed Defendant Elijah that he had read the report that she should have
submitted, and turned over to the attorney representing the family when they subpoena all
documents relevant to the case. Defendant Elijah was fairly put out to learn that plaintiff was in
possession ofthe report. She demanded to know how plaintiff was able to obtain a copy ofthe
report and warned plaintiff that his employment would be terminated if he released it to anyone.

43. On April 1,2015, Defendant Elijah stated twice at the staff meeting held in the conference
room at the C.A. that "I don't mind breaking the law." Plaintiff was annoyed by Defendant
Elijah's arrogance. Plaintiff addressed Defendant Elijah in her office after the staff meeting, and
asked the defendant when was he going to give him his back pay? Defendant Elijah told plaintiff
that she was going to give him the back pay, but since plaintiff had addressed the Kayam
Livingston issue at the staff meeting she was not going to give him anything.

44. Defendant Elijah was angry and adamant at plaintiff. She told plaintiff that he had put her on
front Street. Plaintiff tried to reason with Defendant Elijah, but all her responses felled into 1 of
3 categories: lies, damn lies, and got damn lies.

45. Some time, after the staff meeting in April 1, 2015, Defendant Elijah ordered her assistant
Rita Khweye to send out an email to all the formerly incarcerated men working at the C.A. to
inform them that she wanted to meet with them. The defendant summoned, Tyrrell Muhammad,
Mujahid Farid, Eddie Rosario and plaintiff for a meeting in the C.A.'s conference room.

46. Defendant Elijah eventually met with plaintiff and the above mentioned formerly
incarcerated men under the auspice ofexplaining to them how the budget works at the C.A.
47. Defendant Elijah didn't take long before revealing the real objective for the meeting. She told
plaintiff and the rest ofthe employees present at the meeting,"ifthey didn't have her back
against their co-workers they were "just heads in the room." Plaintiff felt humiliated and
disrespected by her plot. Defendant Elijah then began to rant that ifshe had a girlfnend, she
would not have these problems from the staff. Her homophobia fell on death ears, because none
of us that she summoned to the meeting felt that was why the defendant was meeting resistance
from her staff.

48. On or about June 1,2015 plaintiff gave 3 months' notice that he was leaving the organization.
Plaintiff could no longer co-exist in a workplace with Defendant Elijah(Former E.D.).
Plaintiffs frustrations had nearly reached the breaking point. Out of an abundance of caution,
plaintiff decided the responsible thing to do was to leave the organization and bring the matter
before a court of law.

49. Ironically, after plaintiff announced his pending departure from the organization he went on
two prison visits with P.V.P. to Great Meadow and to Dannemora Correctional Facilities. He
was finally paid his regular wages as his co-workers performing substantially the same job.
However,the damage was done and plaintiff was not in the future budget.

50. WHEREFORE,Plaintiff Russell Bowens prays for ajudgment and damages in his favor
against Defendant Elijah in her individual and official capacity and against the Correctional
Association of New York in the amount 2,000,000(two million) This amount is sufficient to
compensate him for years ofretaliation at the C.A.N.Y. and for the loss ofemployment.

51. Plaintiffs case was finally dismissed without prejudice on or about August 15,2016 without
prejudice. (See exhibit: 4).

52. On August 30,2018 Plaintiff submitted a letter to the Equal Employment Opportunity
Commission asking for a Notice of Right to Sue Letter. (See exhibit: 5).

53. Plaintiffreceived permission to sue on December 13, 2018, and now bring this Amended
Complaint and actions in a timely matter.(See exhibit: 6).

54. Plaintiff Russell Bowens declares under the penalty of peijury that the forgoing is true and
correct based upon information and belief.

Dated: May 10,2019                                           Respectfullv submitted


                                                             Russell Bowens
